Citation Nr: 1818717	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from July 1988 to November 1988, March 1993 to July 1993, and June 2004 to December 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2018, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting an increased rating for PTSD to 70 percent, and also a TDIU.
 

FINDINGS OF FACT

1.  The Veteran's PTSD has manifested with social and occupational impairment with deficiencies in most areas for the entire period on appeal.  

2.  His PTSD causes total occupational impairment, and precludes him from obtaining and maintaining substantial gainful activity.



CONCLUSIONS OF LAW

1.  The criteria are met for a 70 percent rating for PTSD, effective from August 2, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2017).

2.  The criteria are met for a TDIU.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The Board considered remanding these issues for an updated VA examination, as the most recent VA examination was conducted in August 2012.  The Veteran was scheduled for an examination in January 2016, which he did not attend because he did not know about it.  During his hearing, he agreed that he would attend an examination if one was found necessary.  The law requires that an updated examination be conducted if the available evidence is too old to adequately determine the current state of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Here, as mentioned, the most recent VA examination is over five years old, but there are extensive treatment records available through December 2015, and his hearing testimony from January 2018 is also probative.  The Board finds that this evidence is more than sufficient to adequately determine the appropriate rating.  


Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

The Veteran's PTSD is rated as 50 percent disabling.  He asserts a higher rating is warranted.

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2017).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a) (2017).

After review of the evidence, the Board finds that a 70 percent evaluation is warranted.  The Veteran has social and occupational impairment with deficiencies in most areas.  His claim for an increased rating was received August 1, 2012.  Therefore, the timeframe for review starts one year prior to receipt of his claim.  38 C.F.R. § 3.400(o) (2017).  His records show that he attended therapy on August 2, 2011, and find that he showed this level of disability at that time.  Accordingly, his 70 percent rating is effective from August 2, 2011.

The Board notes that there is a history of suicidal ideation.  At his August 2011 VA therapy appointments, his previous suicidal ideation was discussed, and he noted that he was not then suicidal but was "in the mood" for self-harm.  He burned himself with a lighter.  In September 2011, his psychiatrist noted that the Veteran was denying suicidal and homicidal ideation but he nonetheless had prominent residual PTSD symptoms.  His records note an additional concern on the part of his treatment providers that one of his prescription medications had been found to be associated with an increase in suicidal thinking and behavior, given the Veteran's history of suicidal ideation.  In October 2012, he reported that he had a new plan, that of cutting himself with a straight razor.  He was urged to remove razors from his home, but ensured his therapist that there was no intent.  In December 2013, he was suicidal after an incident at work.  His therapist noted at that time that, while the Veteran had showed some improved ability to cope, it was concerning to her that he was still capable of quick decompensation and consideration of suicide.  The record shows that he had a bout of bad depression with suicidal ideation in July 2014, at which time his treatment provider noted that the Veteran's symptoms were severe and only mildly mitigated by treatment.  The Veteran reported during his January 2018 hearing that he has suicidal ideation on an intermittent basis, and in response he has removed all but one gun from his home.  This symptom appears to be chronic, although intermittent, and is a major concern to his treatment providers.  

The Veteran also has near-continuous depression that affects his ability to function independently, appropriately, and effectively.  In December 2015, his therapist noted that the Veteran's baseline depression and anxiety is  moderate, and that he is haunted by nightmares and intrusive thoughts.  At his hearing, the Veteran reported that he only walks to his mailbox about once a week.  He does not do laundry for months at a time.  He has trouble paying his bills.  When he was working, he was at times unable to get out of bed.  He has neglected his personal appearance and hygiene.  He has developed obsessional behaviors, such as checking the perimeter, and checking when he hears noises.  He reported that he cannot watch a 30-minute television program without having to pause it at least ten times to check on a noise. 

He has impaired judgment and impulse control, as he reported that he will react while driving and has caused damage to his vehicle.  In August 2013, he was advised that a co-worker would be filing a complaint about his behavior at work, which increased his stress and depression.  In response, he had a "road rage" confrontation where he followed another driver that he perceived had wronged him, blocking her car into a spot and yelling at her and her parents.  The record also shows that, in November 2013, he made threatening remarks to a coworker and her children.  His treatment providers noted that he judged people on too restrictive of parameters.  The Veteran has further argued, and the record shows, that he has a difficulty in establishing new relationships.  It appears that he has given up on romantic love, as he reported during his hearing that he cannot tolerate sharing a bed or dealing with the unexpected movements and sounds of another person in his proximity.  His treatment records show that he has gone on some dates since August 2011, but has not been involved in a committed relationship during this period.

Finally, the Veteran estimated in a January 2015 statement that he missed approximately 185 days of work in fiscal years 2012 through 2014.  He reported that he qualified for leave under the Family and Medical Leave Act, and took leave without pay.  

In sum, his symptoms cause deficiencies in mood, work, judgment, and thinking, and a 70 percent rating is warranted.

The Board does not find that a 100 percent rating is warranted.  38 C.F.R. § 4.130, DC 9411 (2017).  The Veteran does not have total social and occupational impairment as a result of his PTSD.  The record shows that the Veteran has regular contact with his mother, at times meeting up with her for lunch on a weekly basis.  He was his father's power of attorney before he died.  He is not close with his brother, which saddens him, but he has made multiple efforts over the years to re-establish a relationship, and he often thinks about his brother's children.  The record shows that he has friends that he spends time with on occasion (for instance, in January and December 2015; February, June, and August 2014; June, November, and December 2013; and, June and November 2012).  During his January 2018 hearing, he testified that he can be difficult to spend time with, but that his friends and family have learned how to accommodate their behavior to his symptoms.  He said that they will watch their movements so as to not startle him, and turn off their phones, which he cannot stand.  While his symptoms are quite severe, this evidence does not show total impairment.

The Board notes that Veteran has complained of auditory hallucinations, which were noted in June 2015.  These hallucinations have not been shown to be persistent, and the Veteran has not so alleged.  The record also shows that he has displayed grossly inappropriate behavior, as discussed above, such as driving dangerously or picking fights with strangers.  However, the record does not show that he persistently or even frequently displays grossly inappropriate behavior.  He did continue to work in a mental health treatment office with professionals and patients until September 2014, which would not have been possible if he was not acting appropriately most of the time.  The record does not show any involvement with law enforcement, or any suggestion that he has caused any major scenes or disruptions.  Further, although he has chronic suicidal ideation, the record does not show he is a persistent danger to himself.  He has consistently denied having an intent, while recognizing the danger, and has removed most of his guns from his home.  Although the Veteran shows some of the criteria that is specific to the 100 percent evaluation, the Board does not find these symptoms are severe enough to cause total impairment.  Accordingly, a 100 percent rating is not warranted.  38 C.F.R. § 4.130, DC 9411 (2017).

TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2017).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2017).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2017). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2017).

As of this decision, the Veteran's service-connected for PTSD is 70 percent disabling effective from August 2, 2011 (he is also service-connected for diabetes  at 20 percent, right foot gout at 10 percent, left foot gout at 10 percent, and left hand gout at 10 percent).  He therefore meets the eligibility criteria for a TDIU for the entire period on appeal.  

The remaining inquiry is whether his PTSD precludes employment.  The record shows he has a master's degree.  On his application for TDIU, he indicated he worked as an office administrator in a VA medical center (VAMC) from 2006 to 2015, but the record shows he actually stopped working on September 11, 2014.  

The Veteran applied for disability benefits from the Social Security Administration (SSA), which were denied.  The SSA decision noted the Veteran was able to communicate with others, act in his own interest, and perform most ordinary activities, and that he did not have total disability.  The Board notes, however, that the standard for finding disability under the regulations pertaining to SSA are different from those under consideration here; indeed, in order to be awarded TDIU benefits, one must only show that the service-connected disability or disabilities prevent the claimant from obtaining and maintaining gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16.  Indeed, the June 2015 SSA decision acknowledged that his PTSD keeps him from doing his past work, and that his ability to interact appropriately with the general public was markedly limited.  The Board notes that at least one of his duties at his last position was scheduling patients, therefore, his position required interaction with the public.  

His SSA decision also shows limitations in: maintaining concentration for extended period; the ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances; the ability to work in coordination with or in proximity to others without being distracted by them; the ability to complete a normal workday and workweek without interruptions from psychologically based symptoms; the ability to accept instructions and respond appropriately to criticism; the ability to get along with coworkers without distracting them or exhibiting behavioral extremes; and, the ability to respond appropriately to changes in the work setting.  The August 2012 VA examiner also noted difficulty in establishing effective work relationships. 

Finally, the record shows the Veteran has frequent panic attacks.  He has frequent nightmares, which cause chronic sleep impairment and exacerbates his depression and anxiety.    

In July 2014, one of his therapists noted that the Veteran is quite intelligent, as evidenced by his graduate degree, his capacity for complex thought, and his reading level.  However, as mentioned above, the record does not show that he adapts well to stressful circumstances, and rather that he is susceptible to quick decompensation and consideration of suicide in reaction to stress.  In January 2015, another of his treating therapists noted that the Veteran had made an exceptional and consistent effort to recover from his in-service trauma, but that his PTSD symptoms sabotaged any sustained improvement.  That physician opined that the Veteran was unable to continue working in any occupation.  

Based on this evidence, the Board finds that the criteria for a TDIU are met from September 11, 2014, when he last worked.  His PTSD precludes substantial and gainful employment, as he does not deal well with other people or with stress.  











ORDER

A 70 percent rating for PTSD is granted effective August 2, 2011.

A TDIU is granted effective from September 11, 2014.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


